Labatjve, J.
E. M. Ivens is appellant from a judgment, rendered against him as surety on an appeal bond.
The record shows that the judgment appealed from was not signed.
It is now well-settled by our jurisprudence, that no i.ppeal lies from a judgment before it is signed; in such a case the judgment is inchoate, and the appeal premature. O. P., Arts. 546, 555, 558. IN. S., 89. 7 L. 513. 9 L. 275. 18 L. 30. 4 R. 451. 9 A. 42. 12 A. 756. 19 A. 291.
So long as a judgment is not signed, a motion for a new trial may be made and allowed. 5 N. S. 320. 4 R. 152.
Under these authorities, it is considered that the judgment is pending below, and although no motion have been made to dismiss the appeal, we consider that we have no jurisdiction to revise the judgment, and that we are bound ex proprio motu, to dismiss the appeal.
.Appeal dismissed, at appellant’s costs.